Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 21 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 21 including “the first direction and the second direction are not parallel to each other” “a first opening, configured to form the two third sub-pixels; and a second opening, configured to form the two fourth sub-pixels, wherein a length of the first opening along the second direction is greater than a length of the first opening along the first direction, and a length of the second opening along the second direction is smaller than a length of the second opening along the first direction” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 6-12, 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuie (US 20150214280 A1).
In regard to claim 1 Furuie teaches a pixel arrangement structure [see Fig. 2B], comprising: 

    PNG
    media_image1.png
    212
    390
    media_image1.png
    Greyscale

a first repeating unit [on the right, see Fig. 2B reproduced above] and a second repeating unit [on the left], 
wherein the first repeating unit comprises a first sub-pixel [h] , a second sub-pixel [e], and two third [f, g , it is noted that the claim does not state that they are the same] sub-pixels, and 
the second repeating unit comprises two fourth sub-pixels [b, c , it is noted that the claim does not state that they are the same], a fifth sub-pixel [a], and a sixth [d] sub-pixel, 
in a first direction [left - right], the two third sub-pixels are between [f and g are between e and h] the first sub-pixel and the second sub-pixel, and the two fourth sub-pixels are between [b and c are between a and d] the fifth sub-pixel and the sixth sub-pixel, 
the two fourth sub-pixels are arranged along the first direction [left - right], the two third sub- pixels are arranged along a second direction [up - down], 
and the first direction and the second direction are not [see left-right versus up-down i.e. they are perpendicular] parallel to each other. 
In regard to claim 2 Furuie teaches wherein the first repeating unit and the second repeating unit are arranged  [see Fig. 2B arranged left - right] along the first direction. 
In regard to claim 4 Furuie teaches wherein the first direction and the second direction are [see left-right versus up-down i.e. they are perpendicular] perpendicular to each other. 
. 

Claim(s) 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuie .
In regard to claim 19 Furuie teaches  a display substrate [see Fig. 2B “arrangement of a pixel of a display device”], comprising:  

    PNG
    media_image1.png
    212
    390
    media_image1.png
    Greyscale

a base substrate [see Fig. 9 see paragraph 0040 “glass substrate 801” ]; and a plurality of sub-pixels [“FIG. 9 is a cross-sectional diagram of an OLED panel and shows a cross-section of a part where a sub-pixel W and sub-pixel B are adjacent”] on the base substrate, 
wherein the plurality of sub-pixels adopt a  [see Fig. 2B] pixel arrangement structure , the pixel arrangement structure comprises: 
a first repeating unit [on the right, see Fig. 2B reproduced above] and a second repeating unit [on the left],  
the first repeating unit comprises a first sub-pixel [h] , a second sub-pixel [e],  and two third sub-pixels [f, g , it is noted that the claim does not state that they are the same] , and 
the second repeating unit comprises two fourth [b, c , it is noted that the claim does not state that they are the same]  sub- pixels, a fifth sub-pixel [a],  and a sixth [d] sub-pixel, 

the two fourth sub-pixels are arranged along the first direction [left - right], the two third sub-pixels are arranged along a second direction [up - down],  and 
the first direction and the second direction are not [see left-right versus up-down i.e. they are perpendicular] parallel to each other 
In regard to claim 20 Furuie teaches a display device [see Fig. 2B “arrangement of a pixel of a display device” “FIG. 9 is a cross-sectional diagram of an OLED panel”], comprising the display substrate according to claim 19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818